              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 1 of 17



 1                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF ARIZONA
 2
                                            AT TUCSON
 3

 4   PASCUA YAQUI TRIBE; QUINAULT                       )
     INDIAN NATION; FOND DU LAC BAND                    )
 5
     OF LAKE SUPERIOR CHIPPEWA;                         )
 6   MENOMINEE INDIAN TRIBE OF                          )
     WISCONSIN; TOHONO O’ODHAM                          )
 7   NATION; and BAD RIVER BAND OF                      )
     LAKE SUPERIOR CHIPPEWA,                            )
 8
                                                        )
 9                  Plaintiffs,                         )
                                                        )        Case No. 4:20-cv-00266-RM
10   v.                                                 )
                                                        )
11
     UNITED STATES ENVIRONMENTAL                        )
12   PROTECTION AGENCY; ANDREW                          )
     WHEELER, in his official capacity as               )
13   Administrator of the United States                 )
     Environmental Protection Agency;                   )
14
     UNITED STATES ARMY CORPS OF                        )
15   ENGINEERS; and R.D. JAMES, in his official         )
     capacity as Secretary of the Army for Civil Works, )
16                                                      )
                    Defendants.                         )
17

18                    FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT

19
            Pursuant to Federal Rule of Civil Procedure 8, Defendants the United States
20
     Environmental Protection Agency (“EPA”); Andrew Wheeler, in his official capacity as
21
     Administrator of the EPA; the Department of the Army, U.S. Army Corps of Engineers
22
     (“Corps”); and R.D. James, in his official capacity as Assistant Secretary of the Army for Civil
23
     Works (collectively “Federal Defendants”), answer the Complaint (ECF No. 1) filed by
24
     Plaintiffs Pascua Yaqui Tribe, et al. in the above-captioned case. The headings and subheadings
25
     within the Complaint do not contain allegations that require a response. To the extent a response
26
     is required, the allegations contained in the headings and subheadings are denied.
27

28
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 1
                  Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 2 of 17



 1
             1.       The allegations in Paragraph 1 characterize the Clean Water Act (“CWA”),
 2
     which speaks for itself and is the best evidence of its contents. To the extent the allegations are
 3
     inconsistent with the Act, Federal Defendants deny them.
 4
             2.       The allegations in Paragraph 2 contain statements of opinion to which no
 5
     response is required.
 6
             3.       The allegations in Paragraph 3 characterize Plaintiffs’ requests for relief
 7
     contained in the Complaint, to which no response is required.
 8
             4.       The allegations in Paragraph 4 are legal conclusions to which no response is
 9
     required.
10
             5.       The allegations in Paragraph 5 characterize Plaintiffs’ request for relief
11
     contained in the Complaint and contain legal conclusions to which no response is required.
12
             6.       The allegations in Paragraph 6 characterize Plaintiffs’ request for relief
13
     contained in the Complaint, to which no response is required.
14
             7.       Federal Defendants admit that Plaintiff Pascua Yaqui Tribe is a federally-
15   recognized Tribe. The remaining allegations in Paragraph 7 characterize Plaintiff Pascua Yaqui
16   Tribe, and Federal Defendants lack knowledge or information sufficient to form a belief as to
17   the truth of such allegations.
18           8.       Federal Defendants admit that Plaintiff Quinault Tribe is a federal-recognized
19   Tribe. The remaining allegations in Paragraph 8 characterize Plaintiff Quinault Tribe, and
20   Federal Defendants lack knowledge or information sufficient to form a belief as to the truth of
21   such allegations.
22           9.       Federal Defendants admit that Plaintiff Menominee Indian Tribe of Wisconsin is
23   a federally-recognized Tribe. The remaining allegations in Paragraph 9 characterize Plaintiff
24   Menominee Indian Tribe of Wisconsin, and Federal Defendants lack knowledge or information
25   sufficient to form a belief as to the truth of such allegations.
26           10.      Federal Defendants admit that Plaintiff Fond du Lac Band of Lake Superior
27   Chippewa is a federally-recognized Tribe. The remaining allegations in Paragraph 10
28   characterize Plaintiff Fond du Lac Band of Lake Superior Chippewa, and Federal Defendants
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 2
               Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 3 of 17



 1
     lack knowledge or information sufficient to form a belief as to the truth of such allegations.
 2
             11.     Federal Defendants admit that Plaintiff Tohono O’odham Nation is a federally-
 3
     recognized Tribe. The remaining allegations in Paragraph 11 characterize Plaintiff Tohono
 4
     O’odham Nation, and Federal Defendants lack knowledge or information sufficient to form a
 5
     belief as to the truth of such allegations.
 6
             12.     Federal Defendants admit that Plaintiff Bad River Band of Lake Superior
 7
     Chippewa is a federally-recognized Tribe. The remaining allegations in Paragraph 12
 8
     characterize Plaintiff Bad River Band of Lake Superior Chippewa, and Federal Defendants lack
 9
     knowledge or information sufficient to form a belief as to the truth of such allegations.
10
             13.     The allegations in Paragraph 13 characterize Plaintiffs, and Federal Defendants
11
     lack knowledge or information sufficient to form a belief as to the truth of such allegations.
12
             14.     As to the allegations in Paragraph 14, Federal Defendants admit that EPA is a
13
     federal agency of the United States and that it administers provisions of the Clean Water Act.
14
     Federal Defendants admit that EPA and the Corps (collectively, the “Agencies”) jointly issued
15   “Definition of ‘Waters of the United States’ – Recodification of Pre-Existing Rules,” 84 Fed.
16   Reg. 56,626 (Oct. 22, 2019) (“2019 Rule”) and “Navigable Waters Protection Rule: Definition
17   of ‘Waters of the United States,’” 85 Fed. Reg. 22,250 (April 21, 2020) (“2020 Rule”).
18           15.     As to the allegations in Paragraph 15, Federal Defendants admit that the Corps is
19   a federal agency of the United States, and aver that the Corps is a direct reporting unit within
20   the Department of the Army within the Department of Defense. Federal Defendants admit that
21   the Corps administers certain provisions of the Clean Water Act. Federal Defendants admit that
22   EPA and the Corps jointly issued the 2019 Rule and the 2020 Rule.
23           16.     The allegations in the first and third sentences of Paragraph 16 are legal
24   conclusions to which no response is required. The allegations in the second sentence are
25   statements of opinion and legal conclusions to which no response is required.
26           17.     The allegations in Paragraph 17 are vague and contain statements of opinion and
27   legal conclusions to which no response is required.
28           18.     The allegations in Paragraph 18 are vague and contain statements of opinion and
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 3
                 Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 4 of 17



 1
     legal conclusions to which no response is required.
 2
            19.      The allegations in Paragraph 19 are vague and contain statements of opinion and
 3
     legal conclusions to which no response is required.
 4
            20.      The allegations in Paragraph 20 are vague and contain statements of opinion and
 5
     legal conclusions to which no response is required.
 6
            21.      The allegations in Paragraph 21 are vague and contain statements of opinion and
 7
     legal conclusions to which no response is required.
 8
            22.      The allegations in Paragraph 22 are legal conclusions to which no response is
 9
     required.
10
            23.      The allegations in Paragraph 23 are legal conclusions to which no response is
11
     required.
12
            24.      The allegations in Paragraph 24 are legal conclusions to which no response is
13
     required.
14
            25.      The allegations in Paragraph 25 are legal conclusions to which no response is
15   required.
16          26.      The allegations in Paragraph 26 characterize the Clean Water Act, which is the
17   best evidence of its contents. To the extent the allegations are inconsistent with the Act, Federal
18   Defendants deny them.
19          27.      The allegations in Paragraph 27 characterize the Clean Water Act, which is the
20   best evidence of its contents. To the extent the allegations are inconsistent with the Act, Federal
21   Defendants deny them.
22          28.      The allegations in Paragraph 28 characterize the Clean Water Act, which is the
23   best evidence of its contents. To the extent the allegations are inconsistent with the Act, Federal
24   Defendants deny them.
25          29.      The allegations in Paragraph 29 are statements of opinion and legal conclusions
26   to which no response is required.
27

28          30.      The allegations in Paragraph 30 contain legal conclusions, and characterize
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 4
               Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 5 of 17



 1
     several legislative reports, which speak for themselves and are the best evidence of their
 2
     contents. To the extent the allegations are inconsistent with those reports, Federal Defendants
 3
     deny them.
 4
             31.    The allegations in Paragraph 31 contain statements of opinion and legal
 5
     conclusions, and characterize a Senate Report, which speaks for itself and is the best evidence
 6
     of its contents. To the extent that the allegations are inconsistent with the Senate Report,
 7
     Federal Defendants deny them.
 8
             32.    The allegations in Paragraph 32 contain statements of opinion and legal
 9
     conclusions, and characterize a Federal Register notice, which speaks for itself and is the best
10
     evidence of its contents. To the extent the allegations are inconsistent with the notice, Federal
11
     Defendants deny them.
12
             33.    The allegations in Paragraph 33 contain legal conclusions to which no response
13
     is required, and characterize various court decisions, which speak for themselves and are the
14
     best evidence of their contents. To the extent that the allegations are inconsistent with those
15   decisions, Federal Defendants deny them.
16           34.    The allegations in Paragraph 34 contain legal conclusions, to which no response
17   is required, and characterize Solid Waste Agency of Northern Cook County v. U.S. Army Corps
18   of Engineers, 531 U.S. 159 (2001) (“SWANCC”) and Rapanos v. United States, 547 U.S. 715
19   (2006) (“Rapanos”), which speak for themselves and are the best evidence of their contents. To
20   the extent the allegations are inconsistent with SWANCC or Rapanos, Federal Defendants deny
21   them.
22           35.    The allegations in Paragraph 35 characterize Rapanos, which speaks for itself
23   and is the best evidence of its contents. To the extent the allegations are inconsistent with
24   Rapanos, Federal Defendants deny them.
25           36.    The allegations in Paragraph 36 characterize unidentified court decisions, which
26   speak for themselves and are the best evidence of their contents. To the extent the allegations
27   are inconsistent with those decisions, Federal Defendants deny them.
28           37.    The allegations in Paragraph 37 are legal conclusions to which no response is
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 5
                 Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 6 of 17



 1
     required.
 2
             38.     The allegations in Paragraph 38 are legal conclusions to which no response is
 3
     required, and characterize the Administrative Procedure Act (“APA”), which speaks for itself
 4
     and is the best evidence of its contents. To the extent that the allegations are inconsistent with
 5
     the APA, Federal Defendants deny them.
 6
             39.     Federal Defendants admit that the Agencies issued a proposal entitled
 7
     “Definition of ‘Waters of the United States’ Under the Clean Water Act,” 79 Fed. Reg. 22,188
 8
     (April 21, 2014) (“Proposed 2015 Rule”).
 9
             40.     The allegations in Paragraph 40 characterize the Proposed 2015 Rule, which
10
     speaks for itself and is the best evidence of its contents. To the extent the allegations are
11
     inconsistent with the Proposed 2015 Rule, Federal Defendants deny them.
12
             41.     The allegations in Paragraph 41 characterize “Connectivity of Streams and
13
     Wetlands to Downstream Waters: A Review and Synthesis of the Scientific Evidence”
14
     (“Connectivity Report”), which speaks for itself and is the best evidence of its contents. To the
15   extent the allegations are inconsistent with the Connectivity Report, Federal Defendants deny
16   them.
17           42.     The allegations in Paragraph 42 characterize the Connectivity Report, which
18   speaks for itself and is the best evidence of its contents. To the extent the allegations are
19   inconsistent with the Connectivity Report, Federal Defendants deny them.
20           43.     The allegations in Paragraph 43 characterize the Connectivity Report, which
21   speaks for itself and is the best evidence of its contents. To the extent the allegations are
22   inconsistent with the Connectivity Report, Federal Defendants deny them.
23           44.     The allegations in Paragraph 44 characterize a 2015 Science Advisory Board
24   document, which speaks for itself and is the best evidence of its contents. To the extent the
25   allegations are inconsistent with the Science Advisory Board document, Federal Defendants
26   deny them.
27

28           45.     The allegations in Paragraph 45 characterize the Proposed 2015 Rule and the
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 6
               Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 7 of 17



 1
     2015 Rule, which speak for themselves and are the best evidence of their contents. To the
 2
     extent the allegations are inconsistent with the Proposed 2015 Rule and the 2015 Rule, Federal
 3
     Defendants deny them.
 4
            46.     With regard to the allegations in Paragraph 46, Federal Defendants admit that the
 5
     Agencies issued the 2015 Rule and it was published on June 29, 2015. The allegations in
 6
     Paragraph 46 characterize the 2015 Rule, which speaks for itself and is the best evidence of its
 7
     contents. To the extent the allegations are inconsistent with the 2015 Rule, Federal Defendants
 8
     deny them.
 9
            47.     The allegations in Paragraph 47 characterize the 2015 Rule, which speaks for
10
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
11
     the 2015 Rule, Federal Defendants deny them.
12
            48.     The allegations in Paragraph 48 characterize the Connectivity Report and the
13
     “Technical Support Document for the Clean Water Rule: Definitions of Waters of the United
14
     States,” which speak for themselves and are the best evidence of their contents. To the extent
15   the allegations are inconsistent with those documents, Federal Defendants deny them.
16          49.     The allegations in Paragraph 49 characterize the 2015 Rule, which speaks for
17   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
18   the 2015 Rule, Federal Defendants deny them.
19          50.     The allegations in Paragraph 50 characterize the Connectivity Report and the
20   2015 Rule, which speak for themselves and are the best evidence of their contents. To the
21   extent that the allegations are inconsistent with the Connectivity Report or the 2015 Rule,
22   Federal Defendants deny them.
23          51.     The allegations in Paragraph 51 characterize the Connectivity Report, which
24   speaks for itself and is the best evidence of its contents. To the extent the allegations are
25   inconsistent with the Connectivity Report, Federal Defendants deny them.
26          52.     The allegations in Paragraph 52 characterize the 2015 Rule, which speaks for
27   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
28   the 2015 Rule, Federal Defendants deny them.
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 7
               Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 8 of 17



 1
            53.     The allegations in Paragraph 53 characterize the 2015 Rule, which speaks for
 2
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
 3
     the 2015 Rule, Federal Defendants deny them.
 4
            54.     The allegations in Paragraph 54 characterize the 2015 Rule, which speaks for
 5
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
 6
     the 2015 Rule, Federal Defendants deny them.
 7
            55.     With regard to the allegations in Paragraph 55, Federal Defendants admit that
 8
     EPA issued “Consolidated Permit Regulations; RCRA Hazardous Waste; SDWA Underground
 9
     Injection Control; CWA National Pollutant Discharge Elimination System; CWA Section 404
10
     Dredge or Fill Programs; and CAA Prevention of Significant Deterioration,” 45 Fed. Reg.
11
     33,290 (May 19, 1980) (“Permit Regulations Rule”). The allegations in Paragraph 55 contain
12
     legal conclusions, to which no response is required, and characterize the Permit Regulations
13
     Rule, which speaks for itself and is the best evidence of its contents. To the extent the
14
     allegations are inconsistent with the Permit Regulations Rule, Federal Defendants deny them.
15          56.     With regard to the allegations in Paragraph 56, Federal Defendants admit that
16   EPA issued a “Suspension of portion of final rule,” 45 Fed. Reg. 48,620 (July 21, 1980). The
17   allegations in Paragraph 56 characterize that document, which speaks for itself and is the best
18   evidence of its contents. To the extent the allegations are inconsistent with that document,
19   Federal Defendants deny them.
20          57.     The allegations in Paragraph 57 characterize the 2015 Rule, which speaks for
21   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
22   the 2015 Rule, Federal Defendants deny them.
23          58.     As to the allegations in Paragraph 58, Federal Defendants admit that Executive
24   Order 13,778 was issued on February 28, 2017. The allegations characterize the Executive
25   Order, which speaks for itself and is the best evidence of its contents. To the extent the
26   allegations are inconsistent with the Executive Order, Federal Defendants deny them.
27          59.     Federal Defendants admit that the Agencies issued “Definition of ‘Waters of the
28   United States’ – Recodification of Pre-Existing Rules,” 82 Fed. Reg. 34,899 (July 27, 2017)
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 8
              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 9 of 17



 1
     (“Proposed Repeal Rule”).
 2
            60.     As to the allegations in Paragraph 60, Federal Defendants admit that the
 3
     Agencies issued “Definition of ‘Waters of the United States’ – Recodification of Existing
 4
     Rules,” 84 Fed. Reg. 56,626 (Oct. 22, 2019) (“2019 Rule”). The allegations in Paragraph 60
 5
     characterize the Proposed Repeal Rule and the 2019 Rule, which speak for themselves and are
 6
     the best evidence of their contents. To the extent the allegations are inconsistent with the
 7
     Proposed Repeal Rule and the 2019 Rule, Federal Defendants deny them.
 8
            61.     Federal Defendants admit the allegations in Paragraph 61.
 9
            62.     The allegations in Paragraph 62 contain statements of opinion and legal
10
     conclusions to which no response is required. The allegations in Paragraph 62 also characterize
11
     the 2019 Rule, which speaks for itself and is the best evidence of its contents. To the extent the
12
     allegations are inconsistent with the 2019 Rule, Federal Defendants deny them.
13
            63.     With regard to the allegations in first sentence in Paragraph 63, Federal
14
     Defendants admit that the Agencies issued “Revised Definition of ‘Waters of the United
15   States,’” 84 Fed. Reg. 4154 (Feb. 14, 2019) (“Proposed 2020 Rule”), and that the 2019 Rule
16   was published on October 22, 2019. The remaining allegations in Paragraph 63 contain
17   statements of opinion and legal conclusions to which no response is required and appear to
18   characterize the Proposed 2020 Rule, which speaks for itself and is the best evidence of its
19   contents. To the extent the allegations are inconsistent with the proposed 2020 Rule, Federal
20   Defendants deny them.
21          64.     As to the allegations in Paragraph 64, Federal Defendants admit that the
22   Proposed 2020 rule was published on February 14, 2019.
23          65.     As to the allegations in Paragraph 65, Federal Defendants admit that comments
24   were submitted regarding the Proposed 2020 Rule. The allegations characterize those
25   comments, which speak for themselves and are the best evidence of their contents. To the
26   extent the allegations are inconsistent with those comments, Federal Defendants deny them.
27          66.     Federal Defendants admit the 2020 Rule was published on April 21, 2020, and
28   aver that it was effective on June 22, 2020, except in Colorado.
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 9
              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 10 of 17



 1
            67.     The allegations in Paragraph 67 characterize the 2020 Rule, which speaks for
 2
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
 3
     the 2020 Rule, Federal Defendants deny them.
 4
            68.     The allegations in Paragraph 68 characterize the 2020 Rule, which speaks for
 5
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
 6
     the 2020 Rule, Federal Defendants deny them.
 7
            69.     The allegations in Paragraph 69 characterize the 2020 Rule, which speaks for
 8
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
 9
     the 2020 Rule, Federal Defendants deny them.
10
            70.     The allegations in Paragraph 70 characterize the 2020 Rule, which speaks for
11
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
12
     the 2020 Rule, Federal Defendants deny them.
13
            71.     The allegations in Paragraph 71 characterize the 2020 Rule, which speaks for
14
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
15   the 2020 Rule, Federal Defendants deny them.
16          72.     The allegations in Paragraph 72 characterize the 2020 Rule, which speaks for
17   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
18   the 2020 Rule, Federal Defendants deny them.
19          73.     The allegations in Paragraph 73 characterize the 2020 Rule, which speaks for
20   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
21   the 2020 Rule, Federal Defendants deny them.
22          74.     The allegations in Paragraph 74 characterize the 2020 Rule, which speaks for
23   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
24   the 2020 Rule, Federal Defendants deny them.
25          75.     The allegations in Paragraph 75 characterize the 2020 Rule, which speaks for
26   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
27   the 2020 Rule, Federal Defendants deny them.
28
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 10
              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 11 of 17



 1
            76.     The allegations in Paragraph 76 characterize the 2020 Rule, which speaks for
 2
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
 3
     the 2020 Rule, Federal Defendants deny them.
 4
            77.     The allegations in Paragraph 77 contain statements of opinion and legal
 5
     conclusions to which no response is required, and characterize the 2020 Rule, which speaks for
 6
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
 7
     the 2020 Rule, Federal Defendants deny them.
 8
            78.     The allegations in Paragraph 78 contain statements of opinion and legal
 9
     conclusions to which no response is required, and characterize the 2020 Rule, which speaks for
10
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
11
     the 2020 Rule, Federal Defendants deny them.
12
            79.     The allegations in Paragraph 79 contain statements of opinion and legal
13
     conclusions to which no response is required, and characterize the 2020 Rule, which speaks for
14
     itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
15   the 2020 Rule, Federal Defendants deny them.
16          80.     The allegations in Paragraph 80 contain statements of opinion and legal
17   conclusions to which no response is required, and characterize the 2020 Rule, which speaks for
18   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
19   the 2020 Rule, Federal Defendants deny them.
20          81.     The allegations in Paragraph 81 contain statements of opinion and legal
21   conclusions to which no response is required, and characterize the 2020 Rule, which speaks for
22   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
23   the 2020 Rule, Federal Defendants deny them.
24          82.     As to the allegations in Paragraph 82, Federal Defendants aver that the 2020
25   Rule was issued on January 23, 2020, and that the 2020 Rule was published on April 21, 2020.
26          83.     The allegations in Paragraph 83 characterize the 2020 Rule and a draft document
27   that states “Draft Commentary (10/16/19) – Do Not Cite or Quote. This draft has not been
28   reviewed or approved by the chartered SAB and does not represent EPA policy”, which speak
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 11
              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 12 of 17



 1
     for themselves and are the best evidence of their contents. To the extent the allegations are
 2
     inconsistent with the 2020 Rule, Federal Defendants deny them.
 3
            84.     Federal Defendants admit that the Science Advisory Board provided
 4
     “Commentary on the Proposed Rule Defining the Scope of Waters Federally Regulated Under
 5
     the Clean Water Act,” EPA, Office of the Administrator Science Advisory Board (Feb. 27,
 6
     2020) (“SAB Commentary”). The allegations in Paragraph 84 characterize the SAB
 7
     Commentary, which speaks for itself and is the best evidence of its contents. To the extent the
 8
     allegations are inconsistent with the SAB Commentary, Federal Defendants deny them.
 9
            85.     The allegations in Paragraph 85 characterize the SAB Commentary, which
10
     speaks for itself and is the best evidence of its contents. To the extent the allegations are
11
     inconsistent with the SAB Commentary, Federal Defendants deny them.
12
            86.     The allegations in Paragraph 86 characterize the SAB Commentary, which
13
     speaks for itself and is the best evidence of its contents. To the extent the allegations are
14
     inconsistent with the SAB Commentary, Federal Defendants deny them.
15          87.     The allegations in Paragraph 87 are legal conclusions to which no response is
16   required.
17          88.     The allegations in Paragraph 88 are legal conclusions to which no response is
18   required.
19          89.     The allegations in Paragraph 89 are legal conclusions to which no response is
20   required.
21          90.     Federal Defendants incorporate by reference their responses to each and every
22   statement and allegation contained in Paragraphs 1 through 89 herein.
23          91.     The allegations in Paragraph 91 are legal conclusions to which no response is
24   required.
25          92.     The allegations in Paragraph 92 characterize unidentified judicial decisions
26   which speak for themselves and are the best evidence of their contents. To the extent the
27   allegations are inconsistent with such decisions, Federal Defendants deny them.
28          93.     The allegations in Paragraph 93 are legal conclusions to which no response is
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 12
              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 13 of 17



 1
     required.
 2
            94.     The allegations in Paragraph 94 are legal conclusions to which no response is
 3
     required.
 4
            95.     Federal Defendants incorporate by reference their responses to every statement
 5
     and allegation contained in Paragraphs 1 through 94 herein.
 6
            96.     The allegations in Paragraph 96 are legal conclusions to which no response is
 7
     required.
 8
            97.     The allegations in Paragraph 97 are legal conclusions to which no response is
 9
     required.
10
            98.     The allegations in Paragraph 98 are legal conclusions to which no response is
11
     required.
12
            99.     The allegations in Paragraph 99 are legal conclusions to which no response is
13
     required.
14
            100.    The allegations in Paragraph 100 contain statements of opinion and legal
15   conclusions to which no response is required, and 100 also characterize the 2020 Rule, which
16   speaks for itself and is the best evidence of its contents. To the extent the allegations are
17   inconsistent with the 2020 Rule, Federal Defendants deny them.
18          101.    The allegations in Paragraph 101 contain legal conclusions to which no response
19   is required, and characterize the 2020 Rule, which speaks for itself and is the best evidence of
20   its contents. To the extent those allegations are inconsistent with the 2020 Rule, Federal
21   Defendants deny them.
22          102.    The allegations in Paragraph 102 are legal conclusions to which no response is
23   required.
24          103.    The allegations in Paragraph 103 are legal conclusions to which no response is
25   required.
26          104.    The allegations in Paragraph 104 are legal conclusions to which no response is
27   required.
28          105.    Federal Defendants incorporate by reference their responses to every statement
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 13
              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 14 of 17



 1
     and allegation contained in Paragraphs 1 through 104 herein.
 2
            106.    The allegations in Paragraph 106 contain legal conclusions to which no response
 3
     is required, and characterize the 2020 Rule, which speaks for itself and is the best evidence of
 4
     its contents. To the extent those allegations are inconsistent with the 2020 Rule, Federal
 5
     Defendants deny them.
 6
            107.    The allegations in Paragraph 107 are legal conclusions to which no response is
 7
     required.
 8
            108.    The allegations in Paragraph 108 are legal conclusions to which no response is
 9
     required.
10
            109.    Federal Defendants incorporate by reference their responses to every statement
11
     and allegation contained in Paragraphs 1 through 108 herein.
12
            110.    The allegations contained in Paragraph 110 characterize the “Suspension of final
13
     rule,” 45 Fed. Reg. 48,620 (July 21, 1980), which speaks for itself and is the best evidence of its
14
     contents. To the extent the allegations are inconsistent with the notice, Federal Defendants
15   deny them.
16          111.    The allegations in Paragraph 111 characterize the 2015 Rule, which speaks for
17   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
18   the 2015 Rule, Federal Defendants deny them.
19          112.    The allegations in Paragraph 112 characterize the 2020 Rule, which speaks for
20   itself and is the best evidence of its contents. To the extent the allegations are inconsistent with
21   the 2020 Rule, Federal Defendants deny them.
22          113.    The allegations in Paragraph 113 are legal conclusions to which no response is
23   required.
24          114.    Federal Defendants incorporate by reference their responses to every statement
25   and allegation contained in Paragraphs 1 through 113 herein.
26          115.    The allegations in Paragraph 115 contain legal conclusions to which no response
27   is required, and characterize the Clean Water Act, which speaks for itself and is the best
28   evidence of its contents. To the extent that those allegations are inconsistent with the Act,
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 14
              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 15 of 17



 1
     Federal Defendants deny them.
 2

 3
            116.    The allegations in Paragraph 116 are legal conclusions to which no response is
 4
     required.
 5
            117.    The allegations in Paragraph 117 are legal conclusions to which no response is
 6
     required.
 7
            118.    The allegations in Paragraph 118 are legal conclusions to which no response is
 8
     required.
 9
            119.    The allegations in Paragraph 119 are legal conclusions to which no response is
10
     required.
11

12
                                        REQUEST FOR RELIEF
13
     Based upon the foregoing, the Tribes request relief from the court as follows:
14
            A.      Adjudge and declare that the Navigable Waters Rule is arbitrary, capricious, an
15   abuse of discretion, or otherwise not in accordance with law, in violation of the APA, 5 U.S.C.
16   § 706(2)(A), 33 U.S.C. §§ 1251-388;
17          B.      Vacate and set aside the Navigable Waters Rule;
18          C.      Adjudge and declare that the waste treatment system exclusion provisions of the
19   Navigable Waters Rule were adopted “without observance of procedure required by law,”
20   contrary to law and are arbitrary, capricious, and an abuse of discretion in violation of the APA,
21   5 U.S.C. § 706(2);
22          D.      Adjudge and declare that the waste treatment system exclusion improperly
23   excludes waters of the United States from the protections of the Clean Water Act contrary to
24   law;
25          E.      Vacate and set aside the waste treatment system exclusion;
26          F.      Adjudge and declare that the Repeal Rule is arbitrary, capricious, an abuse of
27   discretion, or otherwise not in accordance with law, in violation of the APA, 5 U.S.C. §
28   706(2)(A);
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 15
              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 16 of 17



 1
            G.      Vacate and set aside the Repeal Rule;
 2
            H.      Reinstate the Clean Water Rule without the vacated waste treatment exclusion;
 3
            I.      Award Plaintiffs their reasonable fees, costs, expenses, and disbursements,
 4
     including attorney’s fees, associated with this litigation; and
 5
            J.      Grant such additional and further relief as the Court may deem just, proper, and
 6
     necessary.
 7

 8
            Federal Defendants deny that Plaintiffs are entitled to the relief included in the “Request
 9
     for Relief” set forth in the Complaint.
10
                                            GENERAL DENIAL
11
            To the extent any factual allegation in the Complaint has not been admitted or
12
     specifically responded to, Federal Defendants deny such allegation.
13
            Federal Defendants reserve the right to raise any defense – including, but not limited to,
14
     those expressly found in Federal Rules of Civil Procedure 8(c) and 12 – that may be supported
15   by the record in this action.
16                                                  Respectfully submitted,

17                                                  COUNSEL FOR DEFENDANTS:
18
     Dated: Sept. 8, 2020                            /s/ Daniel Pinkston
19                                                  DANIEL PINKSTON
                                                    Senior Trial Attorney
20                                                  Environmental Defense Section
                                                    U.S. Department of Justice
21
                                                    999 18th Street, South Terrace, Suite 370
22                                                  Denver, CO 80202
                                                    (303) 844-1804
23                                                  daniel.pinkston@usdoj.gov
24

25

26

27

28
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 16
              Case 4:20-cv-00266-RM Document 17 Filed 09/08/20 Page 17 of 17



 1                                                   HUBERT T. LEE
                                                     Trial Attorney
 2
                                                     Environmental Defense Section
 3                                                   U.S. Department of Justice
                                                     150 M Street NE, Room 4.1116
 4                                                   Washington, DC 20002
                                                     (202) 514-1806
 5
                                                     Hubert.lee@usdoj.gov ‘
 6

 7                                     CERTIFICATE OF SERVICE
 8
             I hereby certify that, on September 8, 2020, I electronically transmitted the foregoing to
 9
     the Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic
10
     Filing to registered counsel for all parties.
11

12                                                   /s/ Daniel Pinkston
                                                     Daniel Pinkston
13                                                   Senior Trial Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     FEDERAL DEFENDANTS’ ANSWER TO COMPLAINT - 17
